PER CURIAM:
Richard Nathaniel Gregory Bey appeals the district court’s order dismissing his petition for writ of habeas corpus without prejudice for failure to comply with a court order. We have reviewed the record and find no reversible error. Accordingly, we deny a certificate of appealability, deny leave to proceed in forma pauperis, and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.